DETAILED ACTION
In view of the APPEAL BRIEF filed on 07/29/2020, PROSECUTION IS HEREBY REOPENED.  
A new ground of rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37.  The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal.  If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/DREW A DUNN/           Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                             


DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . As per the remarks of 12/11/2019, applicant argues the rejections of the claims under 35 U.S.C. 103 in view of Sabeta and Braxton 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the drawings failed to show “wherein the switch comprises a detachable portion arranged such that detaching said portion from the blister pack initiates charging of the electronic device” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawing is objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "10" and "12" of figure 3 have both been used to designate DC/AC converter as both uses same circuit designation.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. In addition to Replacement Sheets containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including annotations indicating the changes made to the previous version.  The marked-up copy must be clearly labeled as “Annotated Sheets” 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 20 and 35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. On claim 20, line numbers 7-9, recites “ ... the switch comprises a detachable portion arranged such that detaching said portion from the blister pack initiates charging …” the specification, on paragraph 0027, only states “ The switch may comprise a detachable portion …” without describing what and how the detachable portion initiate charging when detach from the blister package. The drawings also failed to show this detachable portion and how detaching 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
 Claims 20-28 are rejected under 35 U.S.C. 103 as being unpatentable over Sabeta (US 2010/0259719) in view of Braxton et al. (EP2620802)(Hereinafter Braxton) further in view of Keyelco et al.(www.keyelco.com)(Hereinafter, Keyelco).
 With respect to claim 20, Sabeta discloses a contact lens blister package for storage of contact lenses prior to first use of the lens (para. # 0074 blister package with ophthalmic lens 10), the package comprising a cavity for storing a contact lens (Para. # 0074: packaging or cover for contact lens), a power source that is a battery or other element arranged to retain an electrical charge (Para. # 0036, 0046: internal power source such as battery) and wherein the power includes a switch arranged to control the operation (Para. #0044 and 0046: power supply switch), wherein the package is a (Para. # 0074: blister package).

    PNG
    media_image1.png
    600
    856
    media_image1.png
    Greyscale

 SABETA, however, does not expressly disclose a charging circuitry with a switch to initiate charging.
	           Braxton discloses, on the other hand, a charging circuitry with a switch configured to charge an electronic device forming part of a contact lens stored (see reproduced drawing of figure 7 below, 704 and circuitry 708: Paragraph 0044 describes figure 7 illustration of electronic circuitry 700 with a battery charging 704 battery 706 and power

    PNG
    media_image2.png
    355
    627
    media_image2.png
    Greyscale

management 708 with switches and switching networks to selectively couple the device; and the charging system illustrated in figure 10: contact lens case 1002 incorporating a Contact lens case or cover 1002 comprise lens holder 1004 with transmitter circuit 1008 comprising holder 1004, a circuit board 1006 and inductive transmitter circuit 1008. A contact lens 1014 comprises circuit board 1016 (the other parts that contains the lens) and a secondary inductive antenna structure 1018 (column 18-19, paragraph 47). 

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    551
    1272
    media_image4.png
    Greyscale

 	SABETA and Braxton are analogous art because they are from the same field of endeavor namely System and method for determining the orientation of the ophthalmic lens and ophthalmic lens assembly having an integrated antenna structure.
At the time of the invention, it would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to have added a 
The motivation for doing so would have been obvious in view of the teachings of Braxton that providing a charging circuitry, or wireless charging to transfer data between the vision correction device cover and the lens device  when closed activating energy or charging current to maintain the battery capacity or full state of charge (Para. # 0044 and 0046, 0050). 
But, both references do not expressly discuses a detachable portion arranged such that detaching said portion from the blister pack initiates charging of the electronic device.
Keyelco describes a well known detachable pull up/detachable portion, see reproduced drawing below, when removed, allows the power/charge for the electronic device.  The detachable tabs remain in position during non-use time such as transportation or sitting on a shelf prior to first use to protect the battery from supplying power and thereby eventually discharging, and remove the detachable portion by pulling up to the direction indicated, in order to activate powering.

    PNG
    media_image5.png
    286
    499
    media_image5.png
    Greyscale


It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art that integrating the charging circuitry to the blister package as well-known from the Sabeta reference in view of Keyelco integrating the powering/charging circuitry to the blister package and further use a detachable portion to activate powering/charging when the tabs removed or detached from the battery. The advantage is to use the detachable portion as insulator insert in between to protect the battery and circuitry during shipping for maintaining the battery capacity to its optimum use or avoid early depletion of battery energy.
 With respect to claim 21, the combined references of Sabeta, Braxton and Keyelco disclose the contact lens blister package as describe above, wherein Braxton discloses the power source is a battery and the charging circuitry includes a DC/AC inverter arranged to turn direct current from the battery into alternating current (Para. # 0046: the battery (DC) 912 provides a source of electrical potential energy to the inductive transmitter 910 (that receive AC, i.e., inverting DC current to an AC current, as inverter).
With respect to claims 22, the combined references of Sabeta, Braxton and Keyelco disclose the contact lens blister package as describe above, wherein Braxton (Para. # 0046, 0047: also reproduced Fig. 9 above). 
With respect to claims 23, the combined references of Sabeta, Braxton and Keyelco disclose the contact lens blister package as describe above, wherein Braxton discloses the charging circuitry includes a first induction coil arranged to receive current from power source and to provide power wirelessly to the electronic device (See Fig. 9, inductor and inductive transmitter 910/908; Para. # 0046, 0047). 
With respect to claim 24, the combined references of Sabeta, Braxton and Keyelco disclose the contact lens blister package as describe above, wherein Braxton discloses the first induction coil extends around at least a portion of the perimeter of the cavity (Para. # 0047; Fig. 10, contact lens case 1002/1003 incorporate a charging system at the perimeter or around the extremities). 
With respect to claims 25, the combined references of Sabeta, Braxton and Keyelco disclose the contact lens blister package as describe above, wherein Braxton discloses the electronic device includes a second induction coil electromagnetically coupled to the first induction coil, the first and second induction coil preferably having the same resonant frequency (See Fig. 9, inductor and inductive transmitter 910/908; Para. # 0046, 0047). 
With respect to claims 26 and 27, the combined references of Sabeta, Braxton and Keyelco disclose the contact lens blister package as describe above, wherein Braxton discloses the blister package includes a base member, wherein the base member includes at least part of the charging circuitry (Para. # 0047; Fig. 10, contact lens case 1002/1003 incorporate a charging system). 
With respect to claim 28, the combined references of Sabeta, Braxton and Keyelco disclose the contact lens blister package as describe above, wherein Sabeta discloses the blister package further comprises a contact lens including an electronic device being located within the cavity (Para. # 0018/0019; charging circuit or electronics). 
Claims 29-34 are rejected under 35 U.S.C. 103 as being unpatentable over Sabeta (US 2010/0259719) in view of Braxton et al. (EP2620802)(Hereinafter Braxton)  
With respect to claims 29 and 30, Sabeta discloses a method of providing an electronic device contained within a contact lens (para. # 0074 blister package with ophthalmic lens 10), the method comprising a sealing the contact lens into a blister package lens (Para. # 0074: packaging or cover for contact lens), a power source that is a battery or other element arranged to retain an electrical charge (Para. # 0036, 0046: internal power source such as battery).

    PNG
    media_image1.png
    600
    856
    media_image1.png
    Greyscale

 SABETA, however, does not expressly disclose a charging circuitry configured to charge an electronic device and a power with switch forming part of a contact lens stored.
(see reproduced drawing of figure 7 below, 704 and circuitry 708).
At the time of the invention, it would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to have added a charging circuit to the system of an ophthalmic lens of SABETA in view of the teachings of Braxton.
The motivation for doing so would have been obvious in view of the teachings of Braxton that providing a charging circuitry, or wireless charging to transfer data between the vision correction device cover and the lens device  when closed activating energy or charging current to maintain the battery capacity or full state of charge (Para. # 0044 and 0046, 0050). 
 
    PNG
    media_image2.png
    355
    627
    media_image2.png
    Greyscale

With respect to claims 31 and 33, the combined references of Sabeta and Braxton disclose the contact lens blister package as describe above, wherein Braxton discloses the method comprises activating the charging circuitry in order to charge the electronic device/charge after the contact lens has been sealed into the package (Para. # 0051: batteries and similar energy storage devices, and the charging circuitry charges, as described above, whenever the device/electronic device ready for charging). 
With respect to claims 32 and 34, the combined references of Sabeta and Braxton disclose the contact lens blister package as describe above, wherein Braxton discloses that charging the power source takes place more than one month after the blister package is sealed (Para. # 0003: provide communication to embedded electronics for the purpose of control, such that the electronics fully sealed while the lens is in use). 
Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Sabeta (US 2010/0259719) in view of Braxton et al. (EP2620802)(Hereinafter Braxton) further in view of Keyelco et al. (Hereinafter, Keyelco).
With respect to claim 35, Sabeta discloses an array of contact lens bister packages, comprising two or more contact lens blister packages coupled together (para. # 0074 blister package with ophthalmic lens 10; at least two contact lens blister 26 and 28 reproduced drawing below), the package comprising a cavity for storing a contact lens (Para. # 0074: packaging or cover for contact lens), prior to first use of the lens (Para. # 0074: blister package), a power source that is a battery or other element arranged to retain an electrical charge (Para. # 0036, 0046: internal power source such as battery) and wherein the power includes a switch arranged to control the operation (Para. #0044 and 0046: power supply switch), wherein the package is a blister package for storage of contact lenses prior to first use of the lens (Para. # 0074: blister package).

    PNG
    media_image1.png
    600
    856
    media_image1.png
    Greyscale

 SABETA, however, does not expressly disclose a charging circuitry configured to charge an electronic device and a power with switch forming part of a contact lens stored.
	           Braxton discloses, on the other hand, a charging circuitry power with a switch configured to charge an electronic device forming part of a contact lens stored (see reproduced drawing of figure 7 below, 704 and circuitry 708: Paragraph 0044 

    PNG
    media_image2.png
    355
    627
    media_image2.png
    Greyscale

describes figure 7 illustration of electronic circuitry 700 with a battery charging 704, battery 706 and power management 708 with switches and switching networks to selectively couple the device; and column 19, paragraph 48 describes charging circuitry 1006-1012 configured to charge an electronic device forming part of a contact lens stored in the cavity 1004; the inductive 1400 directly connect to electro-optic lens and current 
At the time of the invention, it would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to have added a charging circuit to the system of an ophthalmic lens of SABETA in view of the teachings of Braxton.
The motivation for doing so would have been obvious in view of the teachings of Braxton that providing a charging circuitry, or wireless charging to transfer data between the vision correction device cover and the lens device  when closed activating energy or charging current to maintain the battery capacity or full state of charge (Para. # 0044 and 0046, 0050). In addition to that, the power management circuit 708 of Braxton may provide a regulated voltage supply to the controller 710 with the help of switches or switching (see para. # 0044).
But, both references do not expressly discuses a detachable portion arranged such that detaching said portion from the blister pack initiates charging of the electronic device.
Keyelco describes that the detachable pull up, see reproduced drawing below,  remove to power/charge the electronic device as the detachable tabs remain in position during non-use time to protect the battery from supplying power, and remove the detachable portion, pull up to the direction indicated, in  order to activate powering.

    PNG
    media_image5.png
    286
    499
    media_image5.png
    Greyscale

When the detachable portion pulled up, the circuit will close to power/charge the battery, and is a common knowledge to use such a detachable portion of a circuitry that protect battery during shipping and handling as an insulator, and pulled up to power the circuitry whenever required.  Powering and charging are similar events commonly used in an electronics that requires power using a battery or recharging the battery to use a power circuitry. 
It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art that integrating the charging circuitry to the blister package as well-known from the Sabeta reference in view of Keyelco integrating the powering/charging circuitry to the blister package and further use a detachable portion to activate powering/charging when the tabs removed or detached from the battery. The advantage is to use the detachable portion as insulator insert in between to protect the 

Response to Arguments
Applicant's arguments filed on 07/29/2020 have been considered but are moot because the new ground of rejection applied for any teaching or matter specifically challenged in the argument.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YALKEW FANTU whose telephone number is (571)272-8928.  The examiner can normally be reached on Monday-Friday 7:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-






/YALKEW FANTU/Primary Examiner, Art Unit 2859